UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-2216



BRENDA FAYE WRAY,

                                              Plaintiff - Appellant,

          versus


GERALD ROBERT HARRISON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-97-353-3, BK-96-31492-T)


Submitted:   October 30, 1998           Decided:     December 15, 1998


Before ERVIN and MICHAEL, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Neil Kuchinsky, KUCHINSKY & ASSOCIATES, P.C., Colonial Heights,
Virginia, for Appellant. Gerald Robert Harrison, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brenda Faye Wray appeals the district court’s order affirming

the bankruptcy court’s order which (1) confirmed the debtor’s pro-

posed    Chapter   13   plan   and   (2)   imposed   sanctions   against   her

attorney. Our review of the record and the district court’s opinion

discloses no reversible error. Accordingly, we affirm on the

reasoning of the district court. Wray v. Harrison, No. CA-97-353-3

(E.D. Va. Aug. 21, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.*




                                                                    AFFIRMED




     *
       In light of this disposition, we deny Wray’s motion for
publication of this opinion.


                                       2